                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 CLORINDA MEARIDY, on behalf of                   )
 herself and all others similarly situated,       )
                                                  )
                       Plaintiff,                 )
                                                  )                   1:20CV387
                v.                                )
                                                  )
 NTHRIVE SOLUTIONS, INC.,                         )
                                                  )
                       Defendant.                 )
                                                  )

                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       The matter before the Court is a Motion for Conditional Certification of a Collective

Action pursuant to the Fair Labor Standards Act filed by Plaintiff, Clorinda Mearidy. (ECF No.

10.) The parties named above have entered into a Settlement Agreement of Class and Collective

Action and Release of Claims (“Settlement Agreement”), which is intended to resolve claims

asserted in this action by Plaintiff. (ECF No. 25-1.) Accordingly, the Court conditionally

certifies the Settlement Collective Action pursuant to Section 16(b) of the FLSA, for

settlement purposes only, as outlined in the Settlement Agreement.

       Based on the above, the Court enters the following:

                                              ORDER

       IT IS THEREFORE ORDERED that the Motion for Conditional Certification of a

Collective Action is GRANTED.

       This, the 16th day of August 2021.


                                              /s/ Loretta C. Biggs
                                              United States District Judge


       Case 1:20-cv-00387-LCB-LPA Document 34 Filed 08/16/21 Page 1 of 1
